Exhibit 10.1

 

Execution Version

 

International Game Technology

 

3.25% Convertible Notes Due 2014

 

--------------------------------------------------------------------------------

 

Purchase Agreement

 

May 5, 2009

 

Goldman, Sachs & Co.

 

As Representative of the several Purchasers

 

named in Schedule I hereto (the “Representative”)

c/o Goldman, Sachs & Co.

85 Broad Street

New York, New York 10004

 

Ladies and Gentlemen:

 

International Game Technology, a Nevada corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to issue and sell to the
purchasers named in Schedule I hereto (the “Purchasers”) an aggregate of
$725,000,000 principal amount of the 3.25% Convertible Notes due May 1, 2014,
convertible into common stock par value $0.00015625 (“Stock”) of the Company,
specified above (the “Firm Securities”) and, at the election of the Purchasers,
up to an aggregate of $125,000,000 additional principal amount of such Notes
(the “Optional Securities”) (the Firm Securities and the Optional Securities
which the Purchasers elect to purchase pursuant to Section 2 hereof are herein
collectively called the “Securities”).  Goldman, Sachs & Co. will act as the
global coordinator for the offering, and together with Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Morgan Stanley & Co. Incorporated and Wachovia
Capital Markets, LLC, will act as joint book-running managers for the offering
and ABN AMRO Incorporated will act as lead manager.

 

In connection with the offering of the Securities, the Company is entering into
convertible note hedge and warrant transactions with one or more Purchasers or
affiliates thereof (each, a “Hedge and Warrant Counterparty”) pursuant to
confirmation letters, dated the date hereof, subject to an agreement in the form
of the 1992 ISDA Master Agreement (Multicurrency — Cross Border) (collectively,
the “Hedge and Warrant Documentation,” and the confirmation letters relating to
the convertible note hedge transactions, the “Convertible Note Hedge
Confirmations” and the confirmation letters relating to the warrant transaction,
the “Warrant Confirmations”).

 

1.                                       The Company represents and warrants as
of the Applicable Time and each Time of Delivery (each as defined below), and
agrees with, each of the Purchasers and the Hedge and Warrant Counterparties
that:

 

(a)                                  A preliminary offering circular, dated
May 4, 2009 (the “Preliminary Offering Circular”) and an offering circular,
dated May 5, 2009 (the “Offering Circular”), have been prepared in connection
with the offering of the Securities and the shares of

 

--------------------------------------------------------------------------------


 

Stock issuable upon conversion thereof.  The Preliminary Offering Circular, as
amended or supplemented at the Applicable Time (as defined herein), together
with the Final Term Sheet (as defined herein) and any other oral information
and/or writings that the parties expressly agree in writing (as set forth on
Schedule II hereto) to treat as part of the Disclosure Package (“Issuer Written
Information”), is hereinafter referred to as the “Disclosure Package”.  Any
reference to the Preliminary Offering Circular, the Disclosure Package or the
Offering Circular shall be deemed to refer to and include the Company’s Annual
Report on Form 10-K for the year ended September 30, 2008 (the “Form 10-K”), the
Quarterly Report on Form 10-Q for the quarter ended December 31, 2008, as
amended by the Form 10-Q/A filed on February 17, 2009 (the “Form 10-Q”), the
definitive Proxy Statement on Schedule 14A, filed with the Commission on
January 15, 2008, and all other documents filed subsequent to the Form 10-K with
the United States Securities and Exchange Commission (the “Commission”) pursuant
to Section 13(a), 13(c), 14 or 15(d) of the United States Securities Exchange
Act of 1934, as amended (the “Exchange Act”), on or prior to the date of the
Preliminary Offering Circular, the Disclosure Package or the Offering Circular,
as the case may be, and any reference to the Preliminary Offering Circular, the
Disclosure Package or the Offering Circular, as the case may be, as amended or
supplemented, as of any specified date, shall be deemed to include (i) any
documents filed with the Commission pursuant to Section 13(a), 13(c), 14 or
15(d) of the Exchange Act after the date of the Preliminary Offering Circular,
the Disclosure Package or the Offering Circular, as the case may be, and prior
to such specified date and (ii) any Additional Issuer Information (as defined in
Section 5(f)) furnished by the Company prior to the completion of the
distribution of the Securities; and all documents filed under the Exchange Act
and so deemed to be included in the Preliminary Offering Circular, the
Disclosure Package or the Offering Circular, as the case may be, or any
amendment or supplement thereto are hereinafter called the “Exchange Act
Reports”.  The Exchange Act Reports, when they were or are filed with the
Commission, conformed or will conform in all material respects to the applicable
requirements of the Exchange Act and the applicable rules and regulations of the
Commission thereunder; and no such documents were filed with the Commission
since the Commission’s close of business on the business day immediately prior
to the date of this Agreement and prior to the execution of this Agreement
except for the Company’s Current Report on Form 8-K filed with the Commission on
the date of this Agreement.  The Preliminary Offering Circular and the Offering
Circular and any amendments or supplements thereto and the Exchange Act Reports
did not and will not, as of their respective dates, contain an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that this representation and warranty
shall not apply to any statements or omissions made in reliance upon and in
conformity with information furnished in writing to the Company by any Purchaser
through the Representative expressly for use therein;

 

(b)                                 The Disclosure Package as of 5:00 p.m.
(Eastern time) on the date hereof (the “Applicable Time”) will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to any statements or omissions made
in reliance upon and in conformity with information furnished in writing to the
Company by any Purchaser through the Representative expressly for use therein;

 

2

--------------------------------------------------------------------------------


 

(c)                                  (i) Neither (X) any Issuer Written
Information nor (Y) the electronic road show posted on Net Roadshow on May 4,
2009 to the extent that it is a “written communication” (within the meaning of
Rule 433(d)(8)(i) under the Act), conflicts with the information contained in
the Preliminary Offering Circular, as amended or supplemented at the Applicable
Time, or the Offering Circular and (ii) neither (X) any such Issuer Written
Information, as supplemented by and taken together with the Disclosure Package
as of the Applicable Time nor (Y) the road show referred to in clause
(i)(Y) above, as supplemented by and taken together with the Disclosure Package
as of the Applicable Time (such road show, taken together with the Disclosure
Package, the “Road Show”), includes any untrue statement of a material fact or
omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company by any Purchaser through
the Representative expressly for use therein;

 

(d)                                 Neither the Company nor any of its
subsidiaries has sustained since the date of the latest audited financial
statements included or incorporated by reference in the Disclosure Package and
the Offering Circular any material loss or interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor dispute or court or governmental action, order or decree,
otherwise than as set forth or contemplated in the Disclosure Package and the
Offering Circular; and, since the respective dates as of which information is
given in the Disclosure Package and the Offering Circular, there has not been
any change in the capital stock (other than issuances of Common Stock pursuant
to existing employment agreements, stock option and other employee benefit plans
and repurchases of Common Stock pursuant to the Company’s stock repurchase
program) or long-term debt of the Company or any of its subsidiaries or any
material adverse change, or any development involving a prospective material
adverse change, in or affecting the general affairs, management, financial
position, stockholders’ equity or results of operations of the Company and its
subsidiaries, taken as whole, otherwise than as set forth or contemplated in the
Disclosure Package and the Offering Circular;

 

(e)                                  The Company and its subsidiaries have good
and marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them, in each case free and clear of all
liens, encumbrances and defects except such as are described in the Disclosure
Package and the Offering Circular or such as do not materially affect the value
of such property and do not interfere with the use made and proposed to be made
of such property by the Company and its subsidiaries; and any real property,
equipment and buildings held under lease by the Company and its subsidiaries are
held by them under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such real property, equipment and buildings by the Company and its
subsidiaries;

 

(f)                                    The Company has been duly incorporated
and is validly existing as a corporation in good standing under the laws of the
state of Nevada, with power and authority (corporate and other) to own its
properties and conduct its business as described in the Disclosure Package and
the Offering Circular, and has been duly qualified as a foreign corporation for
the transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or

 

3

--------------------------------------------------------------------------------


 

conducts any business so as to require such qualification, except where the
failure to be so qualified would not reasonably be expected to have a material
adverse effect on the business, financial condition, prospects or results of
operations of the Company and its subsidiaries, taken as a whole (a “Material
Adverse Effect”); and each subsidiary of the Company has been duly incorporated
and is validly existing as a corporation in good standing under the laws of its
jurisdiction of incorporation, and has been duly qualified as a foreign
corporation for the transaction of business and is in good standing under the
laws of each other jurisdiction in which it owns or leases properties or
conducts any business so as to require such qualification, except where the
failure to be so qualified would not reasonably be expected to have a Material
Adverse Effect;

 

(g)                                 The Company has an authorized capitalization
as set forth in the Disclosure Package and the Offering Circular, and all of the
issued shares of capital stock of the Company have been duly and validly
authorized and issued and are fully paid and non-assessable; the shares of Stock
initially issuable upon conversion of the Securities have been duly and validly
authorized and reserved for issuance and, when issued and delivered in
accordance with the provisions of the Securities and the Indenture referred to
below, will be duly and validly issued, fully paid and non-assessable, will
conform to the description of the Stock contained in the Disclosure Package and
the Offering Circular; the issuance of the Stock issuable upon conversion of the
Securities will not be subject to any preemptive or similar rights; and all of
the issued shares of capital stock of each subsidiary of the Company have been
duly and validly authorized and issued, are fully paid and non-assessable
(except that with respect to foreign subsidiaries, this representation is
limited to the extent the concepts of fully paid and non-assessable are not
recognized under the laws of their respective jurisdiction of incorporation) and
(except for directors’ qualifying shares and that with respect to the Company’s
subsidiaries in Argentina and Iceland, a nominal number of shares are held by
citizens of such jurisdictions as required by the laws of such jurisdictions)
are owned directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims;

 

(h)                                 The Securities have been duly authorized
and, when issued and delivered pursuant to this Agreement, will have been duly
executed, authenticated, issued and delivered and will constitute valid and
legally binding obligations of the Company entitled to the benefits provided by
the indenture to be dated as of May 11, 2009 (the “Indenture”) between the
Company and Wells Fargo Bank, National Association, as Trustee (the “Trustee”),
under which they are to be issued and will be convertible into Stock in
accordance with their terms and the Indenture; the Securities will rank equal in
right of payment with all of the Company’s other unsecured and unsubordinated
indebtedness; the Indenture has been duly authorized and, when executed and
delivered by the Company and the Trustee, the Indenture will constitute a valid
and legally binding instrument, enforceable in accordance with its terms,
subject, as to enforcement, to bankruptcy, insolvency, reorganization and other
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles; and the Securities and the Indenture will conform in
all material respects to the descriptions thereof in the Disclosure Package and
the Offering Circular;

 

(i)                                     This Agreement has been duly authorized,
executed and delivered by the Company;

 

4

--------------------------------------------------------------------------------


 

(j)                                     The Hedge and Warrant Documentation has
been duly authorized, executed and delivered by, and is a valid and binding
agreement of, the Company, enforceable in accordance with its terms, subject, as
to enforcement, to bankruptcy, insolvency, reorganization and other laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles; the Hedge and Warrant Documentation will conform in all
material respects to the descriptions thereof in the Disclosure Package and the
Offering Circular;

 

(k)                                  None of the transactions contemplated by
this Agreement (including, without limitation, the use of the proceeds from the
sale of the Securities) or the Hedge and Warrant Documentation will violate or
result in a violation of Section 7 of the Exchange Act, or any regulation
promulgated thereunder, including without limitation Regulations T, U and X of
the Board of Governors of the Federal Reserve System;

 

(l)                                     Except as described in the Disclosure
Package and the Offering Circular, each of the Company and its subsidiaries
possesses such licenses, certificates, authorizations, approvals, franchises,
permits or other rights and all authorizations from all Federal, state or other
governmental entities or agencies (including, without limitation, any agency
established by a federally recognized Indian tribe to regulate gaming on such
tribe’s reservation) which have, or may at any time have, jurisdiction over the
activities of the Company or any of its subsidiaries or any successor to such
authority, including without limitation any such governmental entities or
agencies, which has, or may at any time have, jurisdiction over the gaming
activities of the Company or any of its subsidiaries (the “Gaming Authorities”),
as are currently necessary (i) to own its property and conduct in all material
respects the business now operated by it, (ii) for the Company to execute,
deliver and perform this Agreement, the Indenture and the Hedge and Warrant
Documentation and (iii) to consummate the transactions contemplated hereby and
thereby; except as described in the Disclosure Package and the Offering
Circular, neither the Company nor any of its subsidiaries has received any
notice of proceedings or has knowledge that any proceedings are pending or
threatened, relating to the revocation or modification of any such license,
certificate, authorization, approval, franchise, permit or other right which,
individually or in the aggregate, would be reasonably expected to have a
Material Adverse Effect; except as described in the Disclosure Package and the
Offering Circular, to the best knowledge of the Company, no Gaming Authority is
investigating the Company, its subsidiaries or its affiliates, officers,
directors, stockholders or other related parties, other than in ordinary course
administrative reviews; all of the officers and directors of the Company have
complied with all necessary suitability and qualification requirements of all
Gaming Authorities and the Company has not received any notice of any pending
revocation of, or investigation with respect to, any such qualification or
suitability finding;

 

(m)                               Prior to the date hereof, neither the Company
nor any of its affiliates has taken any action which is designed to or which has
constituted or which might have been expected to cause or result in
stabilization or manipulation of the price of any security of the Company in
connection with the offering of the Securities;

 

(n)                                 Subject to the accuracy of the
representations and warranties of the Purchasers in Section 3 hereof, the issue
and sale of the Securities and the compliance by the Company with all of the
provisions of the Securities, the Indenture, the Hedge and Warrant Documentation
and this Agreement and the consummation of the transactions herein and therein
contemplated will not conflict with or result in a breach or

 

5

--------------------------------------------------------------------------------


 

violation of any of the terms or provisions of, or constitute a default under,
(i) any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject, or
(ii) the provisions of the Certificate of Incorporation or By-laws of the
Company or (iii) any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
subsidiaries or any of their properties (including, without limitation, any
laws, rules or regulations of any Gaming Authority), except, with respect to
clauses (i) and (iii), to the extent such breach, conflict, violation or default
would not reasonably be expected to have a Material Adverse Effect;

 

(o)                                 No consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body, including Gaming Authorities, is required for the issue and sale of the
Securities or the consummation by the Company of the transactions contemplated
by this Agreement, the Indenture or the Hedge and Warrant Documentation, except
for such consents, approvals, authorizations, registrations or qualifications as
may be required under state securities or Blue Sky laws in connection with the
purchase and distribution of the Securities by the Purchasers, and such other
approvals as have been duly obtained and are in full force and effect;

 

(p)                                 Neither the Company nor any of its
subsidiaries is in violation of (i) its Certificate of Incorporation or By-laws
or (ii) in default in the performance or observance of any obligation, covenant
or condition contained in any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which it is a party or by
which it or any of its properties may be bound, except with respect to clause
(ii) to the extent such default would not reasonably be expected to have a
Material Adverse Effect;

 

(q)                                 The statements set forth in the Disclosure
Package and the Offering Circular (i) under the captions “Description of Notes”,
“Description of Common Stock” and “Plan of Distribution”, insofar as they
purport to constitute a summary of the terms of the Securities, the Stock and
this Agreement, respectively, and (ii) under the caption “Certain United States
Federal Income Tax Consequences”, insofar as they purport to describe the
provisions of the tax laws referred to therein, are accurate and complete in all
material respects;

 

(r)                                    Other than as set forth in the Disclosure
Package and the Offering Circular, there are no legal or governmental
proceedings pending to which the Company or any of its subsidiaries is a party
or of which any property of the Company or any of its subsidiaries is the
subject which would individually or in the aggregate reasonably be expected to
have a Material Adverse Effect; to the Company’s knowledge, no Gaming Authority
or any other governmental agencies are investigating the Company or any related
party, other than in ordinary course administrative reviews or in any ordinary
course review of the transactions contemplated hereby; and, to the best of the
Company’s knowledge, no such legal or governmental or Gaming Authority
proceedings are threatened;

 

(s)                                  When the Securities are issued and
delivered pursuant to this Agreement, the Securities will not be of the same
class (within the meaning of Rule 144A under the United States Securities Act of
1933, as amended (the “Act”)) as securities which are listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated inter-dealer quotation system;

 

6

--------------------------------------------------------------------------------


 

(t)                                    The Company is subject to and in
compliance in all material respects with the requirements of Section 13 or
15(d) of the Exchange Act; and the Company has made all filings required by the
Commission in a timely manner to ensure the availability of Form S-3;

 

(u)                                 The Company is not, and after giving effect
to the offering and sale of the Securities and the application of the net
proceeds thereof as contemplated in the Disclosure Package and the Offering
Circular, will not be an “investment company”, as such term is defined in the
United States Investment Company Act of 1940, as amended (the “Investment
Company Act”);

 

(v)                                 Neither the Company or any affiliate of the
Company, nor any person acting on its or their behalf, has offered or sold the
Securities by means of any general solicitation or general advertising within
the meaning of Rule
502(c) under the Act;

 

(w)                               It is not necessary in connection with the
offer, sale and delivery of the Securities to the Purchasers in the manner
contemplated by this Agreement to register the Securities under the Act or to
qualify the Indenture under the Trust Indenture Act of 1939, as amended;

 

(x)                                   Within the preceding six months, neither
the Company nor any other person acting on behalf of the Company has offered or
sold to any person any Securities, or any securities of the same or a similar
class as the Securities, other than Securities offered or sold to the Purchasers
hereunder.  The Company will take reasonable precautions designed to insure that
any offer or sale, direct or indirect, in the United States or to any U.S.
person (as defined in Rule 902 under the Act) of any Securities or any
substantially similar security issued by the Company, within six months
subsequent to the date on which the distribution of the Securities has been
completed (as notified to the Company by the Representative), is made under
restrictions and other circumstances reasonably designed not to affect the
status of the offer and sale of the Securities in the United States and to U.S.
persons contemplated by this Agreement as transactions exempt from the
registration provisions of the Act;

 

(y)                                 Deloitte & Touche LLP, which has audited
certain financial statements of the Company and its subsidiaries and has audited
the Company’s internal control over financial reporting, is an independent
registered public accounting firm as required by the Act and the rules and
regulations of the Commission thereunder;

 

(z)                                   Except as disclosed in the Disclosure
Package and the Offering Circular, and except as would not reasonably be
expected to have a Material Adverse Effect, the Company and its subsidiaries
own, or have valid, binding and enforceable licenses or other rights to use,
free and clear of all liens, charges, claims, encumbrances, pledges, security
interests, defects and other like restrictions, all Intellectual Property (as
defined below) necessary to conduct the business of the Company and its
subsidiaries in the manner presently conducted, without any conflict with the
rights of others; “Intellectual Property” means all patents, patent
applications, trademarks, trademark applications, trade names, service marks,
service names, copyrights, trade secrets, know how (including all unpatented or
unpatentable proprietary or confidential information, systems or procedures),
technology, inventions, designs, processes, methods, technical data and
information or other intangible asset, other proprietary intellectual property
right or any license or other right to use any of the foregoing;

 

7

--------------------------------------------------------------------------------


 

(aa)                            The Company and each of its subsidiaries
maintain (i) effective internal control over financial reporting (as defined in
Rule 13a-15 under the Exchange Act) as described in the Form 10-K and (ii) a
system of internal accounting controls sufficient to provide reasonable
assurance that (A) transactions are executed in accordance with management’s
general or specific authorizations; (B) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability; (C) access
to assets is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences;

 

(bb)                          Since the end of the Company’s most recent audited
fiscal year, there has been (i) no material weakness in the Company’s internal
control over financial reporting (whether or not remediated) and (ii) no change
in the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting;

 

(cc)                            The Company and its subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in
Rule 13a-15 under the Exchange Act) that is effective at the reasonable
assurance level as described in the Form 10-K and that is designed to ensure
that information required to be disclosed by the Company in reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the Commission’s rules and forms,
including controls and procedures designed to ensure that such information is
accumulated and communicated to the Company’s management as appropriate to allow
timely decisions regarding required disclosure.  The Company and its
subsidiaries have carried out evaluations of the effectiveness of their
disclosure controls and procedures of the end of the Company’s last completed
fiscal quarter;

 

(dd)                          There is and has been no material failure on the
part of the Company and any of the Company’s directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith;

 

(ee)                            Neither the Company nor any of its subsidiaries
or affiliates, nor any director, officer, or employee, nor, to the Company’s
knowledge, any agent or representative of the Company or of any of its
subsidiaries or affiliates, has taken or will take any action in furtherance of
an offer, payment, promise to pay, or authorization or approval of the payment
or giving of money, property, gifts or anything else of value, directly or
indirectly, to any “government official” (including any officer or employee of a
government or government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office) to influence official action or secure an improper advantage;
and the Company and its subsidiaries and affiliates have conducted their
businesses in compliance with applicable anti-corruption laws and have
instituted and maintain and will continue to maintain policies and procedures
designed to promote and achieve compliance with such laws and with the
representation and warranty contained herein;

 

8

--------------------------------------------------------------------------------


 

(ff)                                The operations of the Company and its
subsidiaries are and have been conducted at all times in material compliance
with all applicable financial recordkeeping and reporting requirements,
including those of the Bank Secrecy Act, as amended by Title III of the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (“USA PATRIOT Act”), and the applicable
anti-money laundering statutes of jurisdictions where the Company and its
subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the best knowledge of the Company, threatened; and

 

(gg)                          (i) Neither the Company nor any of its
subsidiaries (collectively, the “Entity”) is an individual or entity (“Person”)
that is, or is owned or controlled by a Person that is (A) the subject of any
sanctions administered or enforced by the U.S. Department of Treasury’s Office
of Foreign Assets Control (“OFAC”), the United Nations Security Council
(“UNSC”), the European Union (“EU”) or Her Majesty’s Treasury (“HMT”)
(collectively, “Sanctions”), nor (B) located, organized or resident in a country
or territory that is the subject of Sanctions (including, without limitation,
Burma/Myanmar, Cuba, Iran, North Korea, Sudan and Syria); (ii) the Entity
represents and covenants that it will not, directly or indirectly, use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person:  (A) to fund
or facilitate any activities or business of or with any Person or in any country
or territory that, at the time of such funding or facilitation, is the subject
of Sanctions; or (B) in any other manner that will result in a violation of
Sanctions by any Person (including any Person participating in the offering,
whether as underwriter, advisor, investor or otherwise); and (iii) the Entity
represents and covenants that it has not knowingly engaged in, is not now
knowingly engaged in, and will not knowingly engage prior to the completion of
the offering in, any dealings or transactions with any Person, or in any country
or territory, in violation of Sanctions.

 

2.                                       Subject to the terms and conditions
herein set forth, the Company agrees to issue and sell to each of the
Purchasers, and each of the Purchasers agrees, severally and not jointly, to
purchase from the Company, at a purchase price of 97.0% of the principal amount
thereof, the principal amount of Securities set forth opposite the name of such
Purchaser in Schedule I hereto.

 

The Company hereby grants an option to the several Purchasers to purchase,
severally and not jointly, at their election (exercised jointly through the
Representative) up to $125,000,000 aggregate principal amount of Optional
Securities, at the purchase price set forth in the first paragraph of this
Section 2.  Any such election to purchase Optional Securities may be exercised
in whole or from time to time in part by written notice from you through the
Representative to the Company, setting forth the aggregate principal amount of
Optional Securities to be purchased and the date on which such Optional
Securities are to be delivered, as determined by you, but in no event earlier
than three business days after the date of such notice (unless otherwise agreed
between the Company and the Representative) or prior to the First Time of
Delivery (as defined below) and in any event no later than the last day in the
13-day period commencing on and including the First Time of Delivery (as defined
below).

 

9

--------------------------------------------------------------------------------


 

3.                                       Upon the authorization by you of the
release of the Securities, the several Purchasers agree to offer the Securities
for sale upon the terms and conditions set forth in this Agreement, the
Disclosure Package and the Offering Circular, and each Purchaser hereby
represents and warrants to, and agrees with, the Company, severally and not
jointly, that:

 

(a)                                  It will offer and sell the Securities only
to persons who it reasonably believes are “qualified institutional buyers”
(“QIBs”) within the meaning of Rule 144A under the Act in transactions meeting
the requirements of Rule 144A;

 

(b)                                 It will not offer or sell the Securities by
any form of general solicitation or general advertising, including but not
limited to the methods described in Rule 502(c) under the Act; and

 

(c)                                  Without the prior written consent of the
Company, it will not use, authorize use of, refer to or participate in the
planning for use of, any material that would be deemed to be a “free writing
prospectus” under the Act if the offer or sale of the Securities or Stock were
registered under the Act; provided that such material shall not include the
Disclosure Package, the Offering Circular and any other offering materials
prepared by or with the prior consent of the Company; and, provided, further,
that the Purchasers may send customary notices in respect of the offering of the
Securities through the Bloomberg system.

 

4.                                       (a)                                 
The Securities to be purchased by each Purchaser hereunder will be represented
by one or more definitive global Securities in book-entry form which will be
deposited by or on behalf of the Company to the Representative, through the
facilities of The Depository Trust Company (“DTC”) or its designated custodian. 
The Company will deliver the Securities for the account of each Purchaser,
against payment by or on behalf of such Purchaser of the purchase price therefor
by wire transfer of Federal (same-day) funds, by causing DTC to credit the
Securities to the account of such Purchaser.  The Company will cause the
certificates representing the Securities to be made available for checking and
packaging at least twenty-four hours prior to the Time of Delivery (as defined
below) at the office of DTC or its designated custodian (the “Designated
Office”).  The time and date of such delivery and payment shall be, with respect
to the Firm Securities, 9:30 a.m., New York City time, on May 11, 2009 or such
other time and date as the Representative and the Company may agree upon in
writing, and, with respect to the Optional Securities, 9:30 a.m., New York City
time, on the date specified by the Representative in the written notice given by
the Representative of the election to purchase such Optional Securities, or such
other time and date as the Representative and the Company may agree upon in
writing, provided that the Second Time of Delivery (as defined below), if any,
shall be within the 13-day period commencing on and including the First Time of
Delivery.  The time and date for delivery of the Firm Securities is herein
called the “First Time of Delivery”, the time and date for delivery of the
Optional Securities, if not the First Time of Delivery, is herein called the
“Second Time of Delivery”, and each such time and date for delivery is herein
called a “Time of Delivery”.

 

(b)                                 The documents to be delivered at the Time of
Delivery by or on behalf of the parties hereto pursuant to Section 7 hereof,
including the cross-receipt for the Securities and any additional documents
requested by the Representative pursuant to Section 7(k) hereof, will be
delivered at such time and date at the offices of Cleary

 

10

--------------------------------------------------------------------------------


 

Gottlieb Steen & Hamilton LLP, One Liberty Plaza, New York, New York (the
“Closing Location”), and the Securities will be delivered at the Designated
Office, all at the Time of Delivery.  A meeting will be held at the Closing
Location at 2:00 p.m., New York City time, on the business day next preceding
the Time of Delivery, at which meeting the final drafts of the documents to be
delivered pursuant to the preceding sentence will be available for review by the
parties hereto.

 

5.                                       The Company agrees with each of the
Purchasers:

 

(a)                                  To prepare the Preliminary Offering
Circular, the Disclosure Package and the Offering Circular in a form approved by
you; to make no amendment or any supplement to any of the foregoing which shall
be disapproved by you promptly after reasonable notice thereof; and to furnish
you with copies thereof;

 

(b)                                 Promptly from time to time to take such
action as you may reasonably request to qualify the Securities and the shares of
Stock issuable upon conversion of the Securities for offering and sale under the
securities laws of such jurisdictions as you may request and to comply with such
laws so as to permit the continuance of sales and dealings therein in such
jurisdictions for as long as may be necessary to complete the distribution of
the Securities, provided that in connection therewith the Company shall not be
required to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction;

 

(c)                                  To furnish the Purchasers with copies of
the Preliminary Offering Circular, the Disclosure Package and the Offering
Circular and each amendment or supplement thereto and additional written and
electronic copies thereof in such quantities as you may from time to time
reasonably request, and if, at any time prior to the expiration of nine months
after the date of the Offering Circular, any event shall have occurred as a
result of which the Offering Circular as then amended or supplemented would
include an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made when such Offering Circular is
delivered, not misleading, or, if for any other reason it shall be necessary or
desirable during such same period to amend or supplement the Offering Circular,
to notify you and upon your request to prepare and furnish without charge to you
and to any dealer in securities as many written and electronic copies as you may
from time to time reasonably request of an amended Offering Circular or a
supplement to the Offering Circular which will correct such statement or
omission or effect such compliance;

 

(d)                                 During the period beginning from the date
hereof and continuing until the date 90 days after the Time of Delivery, not to
offer, sell, contract to sell or otherwise dispose of, or file (or participate
in the filing of) a registration statement with the Commission with respect to,
except as provided hereunder, any securities of the Company that are
substantially similar to the Securities or the Stock, including but not limited
to any securities that are convertible into or exchangeable for, or that
represent the right to receive, Stock or any such substantially similar
securities, without your prior written consent, except (i) the Company may issue
Stock pursuant to existing employment agreements, stock option and other
employee benefit plans consistent with past practices and (ii) the Company may
contract to issue Stock in connection with an acquisition, provided that (A) no
actual issuance of Stock shall take place within such 90-day period and (B) such
contract does not relate to a number of shares of Stock in excess of 10% of the
Company’s market capitalization at that time.

 

11

--------------------------------------------------------------------------------


 

(e)                                  Not to be or become, at any time prior to
the expiration of the earlier to occur of (i) the date on which none of the
Securities are restricted securities within the meaning of Rule 144 under the
Act and (ii) one year after the last Time of Delivery, an open-end investment
company, unit investment trust, closed-end investment company or face-amount
certificate company that is or is required to be registered under Section 8 of
the Investment Company Act;

 

(f)                                    At any time when the Company is not
subject to Section 13 or 15(d) of the Exchange Act, for the benefit of holders
from time to time of Securities, to furnish at its expense, upon request, to
holders of Securities and prospective purchasers of securities information (the
“Additional Issuer Information”) satisfying the requirements of subsection
(d)(4)(i) of Rule 144A under the Act;

 

(g)                                 To furnish to the holders of the Securities
as soon as practicable after the end of each fiscal year an annual report
(including a balance sheet and statements of income, stockholders’ equity and
cash flows of the Company and its consolidated subsidiaries certified by
independent public accountants) and, as soon as practicable after the end of
each of the first three quarters of each fiscal year (beginning with the fiscal
quarter ending after the date of the Offering Circular), to make available to
its stockholders consolidated summary financial information of the Company and
its subsidiaries for such quarter in reasonable detail; provided that the
Company shall have satisfied this obligation to the extent its annual reports on
Form 10-K and quarterly reports on Form 10-Q are timely filed on EDGAR;

 

(h)                                 (i) During a period of three years from the
date of the Offering Circular, to furnish to you copies of all reports or other
communications (financial or other) furnished to stockholders of the Company,
and to deliver to you as soon as they are available, copies of any reports and
financial statements furnished to or filed with the Commission or any securities
exchange on which the Securities or any class of securities of the Company is
listed (or, if the Securities are not subject to filing requirements, such
information as is required by Rule 144A under the Act), provided that any
document filed on EDGAR shall be deemed delivered; and (ii) prior to the
completion of the distribution of the Securities by the Purchasers, to furnish
to you from time to time as you may reasonably request, any additional
information to update or confirm the information previously provided to you
concerning the business and financial condition of the Company;

 

(i)                                     During the period of twelve months after
the Time of Delivery, the Company will not, and will not permit any of its
“affiliates” (as defined in Rule 144 under the Act) to, resell any of the
Securities which constitute “restricted securities” under Rule 144 that have
been reacquired by any of them;

 

(j)                                     To use the net proceeds received by it
from the sale of the Securities pursuant to this Agreement in the manner
specified in the Disclosure Package and the Offering Circular under the caption
“Use of Proceeds”;

 

(k)                                  To reserve and keep available at all times,
free of preemptive rights, shares of Stock (which shares shall be on the same
terms as the Company’s authorized and issued common stock) for the purpose of
enabling the Company to satisfy any obligations to issue shares of its Stock
upon conversion of the Securities;

 

12

--------------------------------------------------------------------------------


 

(l)                                     To use its best efforts to list, subject
to notice of issuance, the shares of Stock issuable upon conversion of the
Securities on the New York Stock Exchange;

 

(m)                               Without the prior written consent of the
Representative, the Company will not use, authorize use of, refer to or
participate in the planning for use of, any material that would be deemed to be
a “free writing prospectus” under the Act if the offer or sale of the Securities
or Common Stock were registered under the Act; provided that such material shall
not include the Disclosure Package, the Offering Circular and any other offering
materials prepared by or with the prior consent of the Representative;

 

(n)                                 That any Issuer Written Information the use
of which has been consented to by the Company and the Representative is listed
on Schedule II hereto; and

 

(o)                                 To prepare a final term sheet, containing
solely a description of the Securities and the offering thereof, in the form
approved by you and attached as Annex I hereto (the “Final Term Sheet”).

 

6.                                       The Company covenants and agrees with
the several Purchasers that the Company will pay or cause to be paid the
following:  (i) the fees, disbursements and expenses of the Company’s counsel
and accountants in connection with the issue of the Securities and the shares of
Stock issuable upon conversion of the Securities and all other expenses in
connection with the preparation, printing and (if required) filing of the
Preliminary Offering Circular, the materials contained in the Disclosure Package
and the Offering Circular and any amendments and supplements thereto and the
mailing and delivering of copies thereof to the Purchasers and dealers; (ii) the
cost of printing or producing this Agreement, the Indenture, the Hedge and
Warrant Documentation, the Blue Sky and Legal Investment Memoranda, if any,
closing documents (including any compilations thereof) and any other documents
in connection with the offering, purchase, sale and delivery of the Securities;
(iii) all expenses in connection with the qualification of the Securities and
the shares of Stock issuable upon conversion of the Securities for offering and
sale under state securities laws as provided in Section 5(b) hereof, including
the reasonable fees and disbursements of counsel for the Purchasers in
connection with such qualification and in connection with the Blue Sky and legal
investment surveys; (iv) any fees charged by securities rating services for
rating the Securities; (v) the cost of preparing the Securities; (vi) all costs
and expenses incident to the Road Show; (vii) the fees and expenses of the
Trustee and any agent of the Trustee and the fees and disbursements of counsel
for the Trustee in connection with the Indenture and the Securities; (viii) any
cost incurred in connection with the listing of the shares of Stock issuable
upon conversion of the Securities; and (ix) all other costs and expenses
incident to the performance of its obligations hereunder which are not otherwise
specifically provided for in this Section.  It is understood, however, that,
except as provided in this Section, and Sections 8 and 11 hereof, each Purchaser
will pay all of its own costs and expenses, including the fees of its counsel,
transfer taxes on resale of any of the Securities by it, and any advertising
expenses connected with any offers it may make.

 

13

--------------------------------------------------------------------------------


 

7.                                       The obligations of each Purchaser
hereunder shall be subject, in its discretion, to the condition that all
representations and warranties and other statements of the Company herein are,
at and as of each Time of Delivery, true and correct, the condition that the
Company shall have performed all of its obligations hereunder theretofore to be
performed, and the following additional conditions:

 

(a)                                  Cleary Gottlieb Steen & Hamilton LLP,
counsel for the Purchasers, shall have furnished to you such opinion or
opinions, dated the Time of Delivery, with respect to the matters as you may
reasonably request, and such counsel shall have received such papers and
information as they may reasonably request to enable them to pass upon such
matters;

 

(b)                                 O’Melveny & Myers LLP, counsel for the
Company, shall have furnished to the Purchasers and the Hedge and Warrant
Counterparties their written opinion, dated the Time of Delivery, in form and
substance satisfactory to you, in the form of Annex II;

 

(c)                                  David D. Johnson, the General Counsel of
the Company, shall have furnished to the Purchasers and the Hedge and Warrant
Counterparties a written opinion, dated the Time of Delivery, in form and
substance satisfactory to you, in the form of Annex III;

 

(d)                                 On the date of the Offering Circular prior
to the execution of this Agreement and also at the Time of Delivery, Deloitte &
Touche LLP shall have furnished to you a letter or letters, dated the respective
dates of delivery thereof, in form and substance satisfactory to you, to the
effect set forth in Annex IV hereto.

 

(e)                                  (i) Neither the Company nor any of its
subsidiaries shall have sustained since the date of the latest audited financial
statements included or incorporated by reference in the Disclosure Package and
the Offering Circular any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Disclosure Package and the Offering
Circular, and (ii) since the respective dates as of which information is given
in the Disclosure Package and the Offering Circular, there shall not have been
any change in the capital stock or long-term debt of the Company or any of its
subsidiaries or any change, or any development involving a prospective change,
in or affecting the general affairs, management, financial position,
stockholders’ equity or results of operations of the Company and its
subsidiaries, otherwise than as set forth or contemplated in the Disclosure
Package and the Offering Circular, the effect of which, in any such case
described in clause (i) or (ii), is in the judgment of the Representative so
material and adverse as to make it impracticable or inadvisable to proceed with
the offering or the delivery of the Securities on the terms and in the manner
contemplated in this Agreement, in the Disclosure Package and in the Offering
Circular;

 

(f)                                    On or after the date hereof (i) no
downgrading shall have occurred in the rating accorded the Company’s debt
securities by any “nationally recognized statistical rating organization”, as
that term is defined by the Commission for purposes of Rule 436(g)(2) under the
Act, and (ii) no such organization shall have publicly announced that it has
under surveillance or review, with possible negative implications, its rating of
any of the Company’s debt securities;

 

14

--------------------------------------------------------------------------------


 

(g)                                 On or after the date hereof there shall not
have occurred any of the following: (i) a suspension or material limitation in
trading in securities generally on the New York Stock Exchange; (ii) a
suspension or material limitation in trading in the Company’s securities on the
New York Stock Exchange; (iii) a general moratorium on commercial banking
activities declared by either Federal or New York State authorities or a
material disruption in commercial banking or securities settlement or clearance
services in the United States; (iv) the outbreak or escalation of hostilities
involving the United States or the declaration by the United States of a
national emergency or war or (v) the occurrence of any other calamity or crisis
or any change in financial, political or economic conditions in the United
States or elsewhere, if, in the case of any such event specified in clause
(iv) or (v), the effect in the judgment of the Representative makes it
impracticable or inadvisable to proceed with the offering or the delivery of the
Securities on the terms and in the manner contemplated in the Disclosure Package
and the Offering Circular;

 

(h)                                 The shares of Stock issuable upon conversion
of the Securities shall have been duly listed, subject to notice of issuance, on
the New York Stock Exchange; and

 

(i)                                     The Company shall have furnished or
caused to be furnished to you at the Time of Delivery certificates of officers
of the Company satisfactory to you as to the accuracy of the representations and
warranties of the Company herein at and as of such Time of Delivery, as to the
performance by the Company of all of its obligations hereunder to be performed
at or prior to such Time of Delivery, as to the matters set forth in subsection
(e) of this Section and as to such other matters as you may reasonably request.

 

8.                                       (a)                                 
The Company will indemnify and hold harmless each Purchaser against any losses,
claims, damages or liabilities, joint or several, to which such Purchaser may
become subject, under the Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in any Preliminary Offering Circular, the Offering Circular, the Final
Term Sheet, any Issuer Written Information, the Road Show or any other written
information that the Company has authorized to be used by or on behalf of the
Company in connection with the offer or sale of the Securities, or any amendment
or supplement to any of the foregoing, or arise out of or are based upon the
omission or alleged omission to state therein a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, and will reimburse each Purchaser for any legal or other
expenses reasonably incurred by such Purchaser in connection with investigating
or defending any such action or claim as such expenses are incurred;
provided, however, that the Company shall not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in any Preliminary Offering Circular, the Offering Circular, the
Final Term Sheet, any Issuer Written Information, the Road Show or any other
written information that the Company has authorized to be used by or on behalf
of the Company in connection with the offer or sale of the Securities, or any
amendment or supplement to any of the foregoing, in reliance upon and in
conformity with written information furnished to the Company by any Purchaser
through the Representative expressly for use therein.  The Company acknowledges
that the information set forth on Schedule III hereto constitutes the only
information furnished in writing by or on behalf of the Purchasers for inclusion
in the Preliminary Offering Circular or the Offering Circular or in any
amendment or supplement thereto or the Road Show.

 

15

--------------------------------------------------------------------------------


 

(b)                                 Each Purchaser will indemnify and hold
harmless the Company, severally and not jointly, against any losses, claims,
damages or liabilities to which the Company may become subject, under the Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Offering
Circular, the Offering Circular, the Final Term Sheet, any Issuer Written
Information, the Road Show or any other written information that the Company has
authorized to be used by or on behalf of the Company in connection with the
offer or sale of the Securities, or any amendment or supplement to any of the
foregoing, or arise out of or are based upon the omission or alleged omission to
state therein a material fact or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in any Preliminary Offering Circular, the Offering Circular, the Final Term
Sheet, any Issuer Written Information, the Road Show or any other written
information that the Company has authorized to be used by or on behalf of the
Company in connection with the offer or sale of the Securities, or any amendment
or supplement to any of the foregoing, in reliance upon and in conformity with
written information furnished to the Company by such Purchaser through the
Representative expressly for use therein; and will reimburse the Company for any
legal or other expenses reasonably incurred by the Company in connection with
investigating or defending any such action or claim as such expenses are
incurred.

 

(c)                                  Promptly after receipt by an indemnified
party under subsection (a) or (b) above of notice of the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against the indemnifying party under such subsection, notify the
indemnifying party in writing of the commencement thereof; but the omission so
to notify the indemnifying party shall not relieve it from any liability which
it may have to any indemnified party otherwise than under such subsection.  In
case any such action shall be brought against any indemnified party and it shall
notify the indemnifying party of the commencement thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it shall
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party under such
subsection for any legal expenses of other counsel or any other expenses, in
each case subsequently incurred by such indemnified party, in connection with
the defense thereof other than reasonable costs of investigation.  No
indemnifying party shall, without the written consent of the indemnified party,
effect the settlement or compromise of, or consent to the entry of any judgment
with respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (ii) does not include a statement as to, or an admission of, fault,
culpability or a failure to act, by or on behalf of any indemnified party.

 

(d)                                 If the indemnification provided for in this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party under subsection (a) or (b) above in respect of any losses, claims,
damages or liabilities (or actions in respect thereof) referred to therein, each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the

 

16

--------------------------------------------------------------------------------


 

one hand and the Purchasers on the other from the offering of the Securities. 
If, however, the allocation provided by the immediately preceding sentence is
not permitted by applicable law or if the indemnified party failed to give the
notice required under subsection (c) above, then, each indemnifying party shall
contribute to such amount paid or payable by such indemnified party in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of the Company on the one hand and the Purchasers on the
other in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities (or actions in respect thereof), as well
as any other relevant equitable considerations (including any failure by the
indemnified party to provide any notice specified above).  The relative benefits
received by the Company on the one hand and the Purchasers on the other shall be
deemed to be in the same proportion as the total net proceeds from the offering
(before deducting expenses) received by the Company bear to the total
underwriting discounts and commissions received by the Purchasers, in each case
as set forth in the Disclosure Package and the Offering Circular.  The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
on the one hand or the Purchasers on the other and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The Company and the Purchasers agree that it would not
be just and equitable if contribution pursuant to this subsection (d) were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to above in this
subsection (d).  The amount paid or payable by an indemnified party as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this subsection (d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.  Notwithstanding the
provisions of this subsection (d), no Purchaser shall be required to contribute
any amount in excess of the amount by which the total price at which the
Securities underwritten by it and distributed to investors were offered to
investors exceeds the amount of any damages which such Purchaser has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission.

 

(e)                                  The obligations of the Company under this
Section 8 shall be in addition to any liability which the Company may otherwise
have and shall extend, upon the same terms and conditions, to each person, if
any, who controls each Purchaser or to any affiliate of each Purchaser within
the meaning of the Act; and the obligations of the Purchasers under this
Section 8 shall be in addition to any liability which the Purchasers may
otherwise have and shall extend, upon the same terms and conditions, to each
officer and director of the Company and to each person, if any, who controls the
Company within the meaning of the Act or the Exchange Act.

 

9.                                       If, at the First Time of Delivery or
the Second Time of Delivery, as the case may be, any one or more of the several
Purchasers shall fail or refuse to purchase Securities that it or they have
agreed to purchase hereunder on such date, and the aggregate principal amount of
Securities which such defaulting Purchaser or Purchasers agreed but failed or
refused to purchase does not exceed 10% of the aggregate principal amount of the
Securities to be purchased on such date, the other Purchasers shall be
obligated, severally, in the proportions that the principal amount of Firm
Securities set forth opposite their respective names on Schedule I bears to the
aggregate principal amount of Firm Securities set forth opposite the names of
all such non-defaulting Purchasers, or in such other proportions as may be
specified by the Representative with the consent of the non-defaulting
Purchasers, to purchase the Securities which such defaulting Purchaser or
Purchasers agreed but failed or refused to

 

17

--------------------------------------------------------------------------------


 

purchase on such date.  If, at the First Time of Delivery or the Second Time of
Delivery, as the case may be, any one or more of the Purchasers shall fail or
refuse to purchase Securities and the aggregate principal amount of Securities
with respect to which such default occurs exceeds 10% of the aggregate principal
amount of Securities to be purchased on such date, and arrangements satisfactory
to the Representative and the Company for the purchase of such Securities are
not made within 48 hours after such default, this Agreement shall terminate
without liability of any party (other than a defaulting Purchaser) to any other
party except that the provisions of Section 6, Section 8 and this Section 9
shall at all times be effective and shall survive such termination.  In any such
case either the Representative or the Company shall have the right to postpone
the First Time of Delivery or any other Time of Delivery, as the case may be,
but in no event for longer than seven days in order that the required changes,
if any, to the Offering Circular or any other documents or arrangements may be
effected.  As used in this Agreement, the term “Purchaser” shall be deemed to
include any person substituted for a defaulting Purchaser under this Section 9. 
Any action taken under this Section 9 shall not relieve any defaulting Purchaser
from liability in respect of any default of such Purchaser under this Agreement.

 

10.                                 The respective indemnities, agreements,
representations, warranties and other statements of the Company and the
Purchasers, as set forth in this Agreement or made by or on behalf of them,
respectively, pursuant to this Agreement, shall remain in full force and effect,
regardless of any investigation (or any statement as to the results thereof)
made by or on behalf of the Purchasers or any controlling person of the
Purchasers, or the Company, or any officer or director or controlling person of
the Company, and shall survive delivery of and payment for the Securities.

 

11.                                 If for any reason the Securities are not
delivered by or on behalf of the Company as provided herein, the Company will
reimburse the Purchasers for all of their out-of-pocket expenses, including fees
and disbursements of counsel, reasonably incurred by the Purchasers in making
preparations for the purchase, sale and delivery of the Securities, but the
Company shall then be under no further liability to the Purchasers except as
provided in Sections 6 and 8 hereof.

 

12.                                 The Company acknowledges and agrees that: 
(i) the purchase and sale of the Securities pursuant to this Agreement,
including the determination of the offering price of the Securities and any
related discounts and commissions, is an arm’s-length commercial transaction
between the Company, on the one hand, and the Purchasers, on the other hand, and
the Company is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement; (ii) in connection with each transaction contemplated hereby and the
process leading to such transaction, each Purchaser is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary of
the Company or its affiliates, stockholders, creditors or employees or any other
party; (iii) no Purchaser has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Company with respect to any of the
transactions contemplated hereby or the process leading thereto (irrespective of
whether such Purchaser has advised or is currently advising the Company on other
matters) and no Purchaser has any obligation to the Company with respect to the
offering contemplated hereby except the obligations expressly set forth in this
Agreement; (iv) each Purchaser and its affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Company and no Purchaser has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) no Purchaser
has provided any legal, accounting, regulatory or tax advice with respect to the
offering contemplated hereby and the

 

18

--------------------------------------------------------------------------------


 

Company has consulted its own legal, accounting, regulatory and tax advisors to
the extent it deemed appropriate.  The Company agrees that it will not claim
that the Purchasers, or any of them, has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to the Company, in
connection with such transaction or the process leading thereto.

 

13.                                 All statements, requests, notices and
agreements hereunder shall be in writing, and if to the Purchasers shall be
delivered or sent by mail, telex or facsimile transmission c/o Goldman, Sachs &
Co., 85 Broad Street, New York, New York 10004, facsimile:  (212) 902-3000,
Attention: Registration Department; and if to the Company shall be delivered or
sent by mail, telex or facsimile transmission to the address of the Company set
forth in the Offering Circular, Attention: Secretary; provided, however, that
any notice to a Purchaser pursuant to Section 8 hereof shall be delivered or
sent by mail, telex or facsimile transmission to such Purchaser at its address
set forth in its Purchasers’ Questionnaire, or telex constituting such
Questionnaire, which address will be supplied to the Company by you upon
request.  Any such statements, requests, notices or agreements shall take effect
upon receipt thereof.

 

In accordance with the requirements of the USA PATRIOT Act, the Purchasers are
required to obtain, verify and record information that identifies their clients,
including the Company, which information may include the name and address of
their clients, as well as other information that will allow the Purchasers to
properly identify their clients.

 

14.                                 This Agreement shall be binding upon, and
inure solely to the benefit of, the Purchasers, the Company and, to the extent
provided in Sections 8 and 10 hereof, the officers and directors of the Company
and each person who controls the Company or any Purchaser, and their respective
heirs, executors, administrators, successors and assigns, and no other person
shall acquire or have any right under or by virtue of this Agreement.  No
purchaser of any of the Securities from any Purchaser shall be deemed a
successor or assign by reason merely of such purchase.

 

15.                                 Time shall be of the essence of this
Agreement.

 

16.                                 This Agreement supersedes all prior
agreements and understandings (whether written or oral) between the Company and
the Purchasers, or any of them, with respect to the subject matter hereof.

 

17.                                 THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

18.                                 The Company and the Purchasers hereby
irrevocably waive, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceedings arising out of or relating
to this Agreement or the transactions contemplated hereby.

 

19.                                 This Agreement may be executed by any one or
more of the parties hereto in any number of counterparts, each of which shall be
deemed to be an original, but all such respective counterparts shall together
constitute one and the same instrument.

 

20.                                 Notwithstanding anything herein to the
contrary, the Company is (and the Company’s employees, representatives and other
agents are) authorized, subject to applicable law, to disclose to any and all
persons, those aspects of this potential transaction that are necessary to
support any U.S. federal or state income tax benefits expected to be claimed
with respect to such transaction, and all materials of any kind (including tax
opinions and other tax analyses) related to those benefits, without any
Purchaser imposing any limitation of any kind.  However, any information
relating to the tax treatment and tax structure shall remain confidential (and
the foregoing sentence shall not apply) to the extent necessary to enable any
person to comply with securities laws.  For this purpose, “tax treatment” means
U.S. federal and state income tax treatment, and “tax structure” is limited to
any facts that may be relevant to that treatment.

 

19

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please sign and
return to us five counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement between each of the Purchasers and the Company.

 

 

Very truly yours,

 

 

 

 

 

International Game Technology

 

 

 

 

 

By:

/s/ Patrick W. Cavanaugh

 

 

Name: Patrick W. Cavanaugh

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

Accepted as of the date hereof

 

on behalf of each of the Purchasers:

 

 

 

 

Goldman, Sachs & Co.

 

 

 

 

 

 

By:

/s/ Goldman, Sachs & Co.

 

 

Goldman, Sachs & Co.

 

 

20

--------------------------------------------------------------------------------


 

Schedule I

 

Purchasers

 

Aggregate Principal
Amount of Firm Securities
to be Purchased

 

Goldman, Sachs & Co.

 

$

241,667,000

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

90,625,000

 

Morgan Stanley & Co. Incorporated

 

90,625,000

 

Wachovia Capital Markets, LLC

 

90,625,000

 

ABN AMRO Incorporated

 

90,625,000

 

Mitsubishi UFJ Securities (USA), Inc.

 

30,209,000

 

BNP Paribas Securities Corp.

 

15,104,000

 

Comerica Securities, Inc.

 

15,104,000

 

Deutsche Bank Securities Inc.

 

15,104,000

 

KeyBanc Capital Markets Inc.

 

15,104,000

 

Mizuho Securities USA Inc.

 

15,104,000

 

U.S. Bancorp Investments, Inc.

 

15,104,000

 

Total

 

$

725,000,000

 

 

S I-1

--------------------------------------------------------------------------------


 

Schedule II

 

Issuer Written Information:

 

(i) Written Information: None.

 

(ii) Oral Information:  Issue Price: 100%

 

S III-1

--------------------------------------------------------------------------------


 

Schedule III

 

Purchaser information pursuant to Section 8(a).

 

By or on behalf of the Purchasers:

 

The statements set forth under the heading “Summary—Convertible Note Hedge and
Warrant Transactions,” in the first and third sentences of the third paragraph
in the Preliminary Offering Circular and the Offering Circular.

 

The statements set forth under the heading “Risk Factors—The convertible note
hedge and warrant transactions may affect the value of the Notes and the Common
Stock,” in the first sentence of the second paragraph in the Preliminary
Offering Circular and the Offering Circular, in the first and fourth sentences
of the third paragraph in the Preliminary Offering Circular and the Offering
Circular and in the fourth paragraph in the Preliminary Offering Circular and
the Offering Circular.

 

The statements set forth under the heading “Plan of Distribution,” in the third
sentence of the second paragraph, the first, second seventh and eighth sentences
of the sixth paragraph, the first sentence of the seventh paragraph, the first
sentence of the ninth paragraph, the first and fourth sentences of the tenth
paragraph and the second sentence of the eleventh paragraph in the Preliminary
Offering Circular and the Offering Circular.

 

S III-1

--------------------------------------------------------------------------------


 

Annex I

 

Form of Final Term Sheet

 

TERM SHEET

Dated May 5, 2009

 

International Game Technology
3.25% Convertible Notes Due 2014

 

The information in this term sheet supplements International Game Technology’s
preliminary offering circular, dated May 4, 2009 (the “Preliminary Offering
Circular”) and supersedes the information in the Preliminary Offering Circular
to the extent inconsistent with the information in the Preliminary Offering
Circular.  This term sheet is qualified in its entirety by reference to the
Preliminary Offering Circular.  Terms used herein but not defined herein shall
have the respective meanings as set forth in the Preliminary Offering Circular.

 

Issuer:

 

International Game Technology (NYSE: IGT)

Title of securities:

 

3.25% Convertible Notes Due 2014

Aggregate principal amount offered:

 

$725,000,000 (excluding the initial purchasers’ option to purchase up to
$125,000,000 of additional Notes to cover over-allotments)

Net proceeds:

 

Approximately $701 million after deducting the initial purchasers’ discount and
IGT’s estimated expenses (or approximately $822 million if the initial
purchasers exercise in full their option to purchase additional Notes)

Maturity:

 

May 1, 2014

Annual interest rate:

 

3.25% per annum, accruing from the settlement date

Issue price

 

100.0%

Interest payment dates:

 

Each May 1 and November 1, beginning November 1, 2009

Registration:

 

144A

Conversion rate:

 

50.0808 shares of common stock per $1,000 principal amount of Notes

Reference Price:

 

$15.07, the NYSE closing price of IGT’s common stock on May 5, 2009

Conversion premium:

 

32.5% above the Reference Price

Conversion price:

 

Approximately $19.97 per share of common stock

Convertible Note Hedge and Warrant Transactions:

 

 

In connection with the offering of the Notes, IGT has entered into convertible
note hedge transactions (the “convertible note hedges”) with hedge
counterparties, including certain of the initial purchasers and their affiliates
(the “hedge counterparties”). The convertible note hedges will cover, subject to
customary anti-dilution adjustments, approximately 36.3 million shares of IGT
common stock, assuming the initial purchasers do not exercise their option to
purchase additional Notes. IGT has also entered into warrant transactions with
the hedge counterparties whereby IGT will sell to the hedge counterparties
warrants to acquire, on a net-share settlement basis, subject to customary
anti-dilution adjustments, the economic equivalent of approximately 36.3 million
shares of IGT common stock (the “sold warrant transactions”), assuming the
initial purchasers do not exercise their option to purchase additional Notes. If
the initial purchasers exercise their option to purchase

 

A I-1

--------------------------------------------------------------------------------


 

 

 

additional Notes, the number of shares of Common Stock underlying the
convertible note hedges and the sold warrant transactions will automatically
increase on a pro rata basis, and IGT will use a portion of the net proceeds
from the sale of the additional Notes to pay the net cost of such automatic
increase.

Joint Book-Running Managers:

 

Goldman, Sachs & Co.; Merrill Lynch, Pierce, Fenner & Smith Incorporated; Morgan
Stanley & Co. Incorporated; Wachovia Capital Markets LLC

Lead Manager:

 

ABN AMRO Incorporated

Co-Managers:

 

BNP Paribas Securities Corp.; Comerica Securities, Inc.; Deutsche Bank
Securities Inc.; Keybanc Capital Markets Inc.; Mitsubishi UFJ Securities
(USA), Inc.; Mizuho Securities USA Inc.; U.S. Bancorp Investments, Inc.

Trade date:

 

May 5, 2009

Settlement:

 

May 11, 2009

CUSIP/ISIN:

 

Restricted CUSIP Number: 459902AQ5

Restricted ISIN Number: US459902AQ56

Adjustment to Conversion Rate upon a Make Whole Adjustment Event:

 

The following table sets forth the Share Price paid per share of our common
stock in the Make Whole Adjustment Event and the number of additional shares per
$1,000 principal amount of Notes by which the conversion rate will be increased
(subject to adjustment):

 

 

 

Share Price

 

Effective Date

 

$15.07

 

$16.00

 

$17.50

 

$20.00

 

$22.50

 

$25.00

 

$30.00

 

$35.00

 

May 11, 2009

 

16.2762

 

14.3770

 

11.8989

 

8.9284

 

6.9058

 

5.4828

 

3.6784

 

2.6385

 

May 1, 2010

 

16.2762

 

13.8397

 

11.2916

 

8.2571

 

6.2352

 

4.8364

 

3.1296

 

2.1859

 

May 1, 2011

 

16.2762

 

13.3373

 

10.6371

 

7.4913

 

5.4563

 

4.0918

 

2.4996

 

1.6808

 

May 1, 2012

 

16.2762

 

12.9045

 

9.9427

 

6.5812

 

4.4935

 

3.1765

 

1.7575

 

1.1115

 

May 1, 2013

 

16.2762

 

12.4192

 

8.9009

 

5.1590

 

3.0431

 

1.8571

 

0.8274

 

0.4821

 

May 1, 2014

 

16.2762

 

12.4192

 

7.0621

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

 

 

Share Price

 

 

Effective Date

 

$40.00

 

$50.00

 

$65.00

 

$80.00

 

$100.00

 

$125.00

 

$150.00

 

 

 

May 11, 2009

 

1.9946

 

1.2726

 

0.7626

 

0.5051

 

0.3124

 

0.1769

 

0.0976

 

 

 

May 1, 2010

 

1.6248

 

1.0170

 

0.6045

 

0.3985

 

0.2427

 

0.1323

 

0.0675

 

 

 

May 1, 2011

 

1.2192

 

0.7511

 

0.4472

 

0.2944

 

0.1763

 

0.0909

 

0.0407

 

 

 

May 1, 2012

 

0.7858

 

0.4829

 

0.2921

 

0.1911

 

0.1098

 

0.0500

 

0.0149

 

 

 

May 1, 2013

 

0.3439

 

0.2245

 

0.1369

 

0.0842

 

0.0396

 

0.0059

 

0.0000

 

 

 

May 1, 2014

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

 

 

A I-2

--------------------------------------------------------------------------------


 

·                  If the Share Price is greater than $150.00 per share (subject
to adjustment), the conversion rate will not be adjusted.

·                  If the Share Price is less than $15.07 per share (subject to
adjustment), the conversion rate will not be adjusted.

 

Notwithstanding the foregoing, in no event will the total number of shares of
IGT common stock issuable upon conversion exceed 66.3570 shares per $1,000
principal amount of Notes, subject to adjustment.

 

Capitalization

 

The following table sets forth the cash and cash equivalents position and the
consolidated capitalization of IGT as of December 31, 2008:

 

·                  on an actual basis, and

 

·                  on an as adjusted basis to give effect to the issuance of the
Notes and the receipt of the net proceeds from the sale of the Notes, after
(i) payment of the initial purchasers’ commissions and estimated offering
expenses payable by us, (ii) payment for the convertible note hedge being
entered into in connection with this offering (assuming no exercise of the
initial purchasers’ option to purchase additional Notes), (iii) receipt of
proceeds from the sale of the warrants (assuming no exercise of the initial
purchasers’ option to purchase additional Notes), and (iv) the repayment of a
portion of the outstanding borrowings under our credit facility, as if such
events took place on December 31, 2008.

 

This table should be read in conjunction with the financial statements and
related notes thereto included in our Annual Report on Form 10-K for the year
ended September 30, 2008 and in our Quarterly Report on Form 10-Q for the three
months ended December 31, 2008 (as amended by the Form 10-Q/A filed on
February 17, 2009), which are incorporated herein by reference.

 

 

 

As of December 31, 2008

 

 

 

Actual

 

As Adjusted

 

 

 

(In millions)

 

Cash, cash equivalents

 

$

261.1

 

$

261.1

 

 

 

 

 

 

 

Indebtedness:

 

 

 

 

 

Foreign credit facilities

 

$

10.8

 

$

10.8

 

Senior credit facility

 

1440.0

 

833.0

 

Installment purchase contract

 

2.0

 

2.0

 

Existing Notes

 

829.4

 

829.4

 

Notes

 

—

 

725.0

 

Total indebtedness

 

2282.2

 

2400.2

 

 

 

 

 

 

 

Stockholders’ equity:

 

 

 

 

 

Common stock

 

0.1

 

0.1

 

Additional paid in capital

 

1270.0

 

1175.5

 

Treasury stock

 

(799.0

)

(799.0

)

Retained earnings

 

466.4

 

466.4

 

Accumulated other comprehensive income

 

(32.2

)

(32.2

)

Total stockholders’ equity

 

905.3

 

810.8

 

 

 

 

 

 

 

Total capitalization (excluding cash and cash equivalents)

 

$

3187.5

 

$

3211.0

 

 

--------------------------------------------------------------------------------

(1) As adjusted for issuance of the Notes and the receipt and application of the
net proceeds from the sale of the Notes.

 

A I-3

--------------------------------------------------------------------------------


 

Update to ‘‘Risk Factors—Risk Factors Related to the Notes—The convertible note
hedge and warrant transactions may affect the value of the Notes and the Common
Stock.’’

 

The cost of the convertible note hedge transactions that is not covered by the
proceeds from the sale of the warrants will be approximately $94.3 million
(assuming the initial purchasers do not exercise their option to purchase
additional Notes). If the initial purchasers exercise their option to purchase
additional Notes, the number of shares of Common Stock underlying the
convertible note hedges and the sold warrant transactions will automatically
increase on a pro rata basis, and IGT will use a portion of the net proceeds
from the sale of the additional Notes to pay the net cost of such automatic
increase.

 

General

 

This communication is intended for the sole use of the person to whom it is
provided by the sender.

 

These securities have not been registered under the Securities Act of 1933, as
amended, and may only be sold to qualified institutional buyers pursuant to
Rule 144A or pursuant to another applicable exemption.

 

This material is confidential and is for your information only and is not
intended to be used by anyone other than you.  This information does not purport
to be a complete description of these securities or the offering.

 

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

 

ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED.  SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

 

A I-4

--------------------------------------------------------------------------------


 

Annex II

 

Form of Opinion of O’Melveny & Myers LLP

 

May 11, 2009

 

Goldman, Sachs & Co.
    As Representative of the several Purchasers
    named in Schedule I to the Purchase Agreement
c/o Goldman, Sachs & Co.
85 Broad Street
New York, New York 10004

 

Ladies and Gentlemen:

 

We have acted as counsel to International Game Technology, a Nevada corporation
(the “Company”), in connection with the offer and sale, to the several
purchasers named in Schedule I to the Purchase Agreement (as defined below), of
an aggregate of $725,000,000 principal amount of 3.25% Convertible Notes due
2014, convertible into common stock, par value $0.00015625 (the “Stock”), of the
Company (the “Firm Securities”) and, at the election of the Purchasers, up to an
aggregate of $125,000,000 additional principal amount of such Notes (the
“Optional Securities”) (the Firm Securities and the Optional Securities are
collectively referred to as the “Securities”). We are providing this opinion to
you at the request of the Company pursuant to Section 7(b) of the Purchase
Agreement.  Except as otherwise indicated, capitalized terms used in this
opinion without definition will have the meanings given to such terms in the
Purchase Agreement.

 

In our capacity as such counsel, we have examined originals or copies of those
corporate and other records and documents we considered appropriate including
the following:

 

(a)           an executed copy of the Purchase Agreement, dated May 5, 2009, by
and between the Company and the Purchasers (the “Purchase Agreement”);

 

(b)           the Hedge and Warrant Documentation;

 

(c)           the form of Securities; and

 

(d)           the Indenture.

 

As to relevant factual matters, we have relied upon, among other things,
certificates of officers of the Company.  In addition, we have obtained and
relied upon those certificates of public officials we considered appropriate.

 

We have also examined the Preliminary Offering Circular, dated May 4, 2009,
prepared in connection with the offer and sale of the Securities (the
“Preliminary Offering Circular”), together with the documents included as
Schedule I hereto, and the Offering Circular, dated May 5, 2009, prepared in
connection with the offer and sale of the Securities (the “Offering Circular”). 
We also have examined the Company’s Annual Report on Form 10-K for the fiscal
year ended September 30, 2008 (the “Form 10-K”), the Company’s Quarterly Report
on Form 10-Q for the three months ended December 31, 2008 (as amended by the
Form 10-Q/A filed on February 17, 2009), the Company’s Proxy Statement filed
January 16, 2009 and the Company’s Current Reports on Form 8-K filed
December 19, 2008 (as amended by the Form 8-K/A filed on March 6, 2009),
December 30, 2008, January 9, 2009, January 28, 2009 (as amended by the
Form 8-K/A filed on March 6, 2009), February 4, 2009, March 6, 2009, March 25,
2009, April 23, 2009 and May 1, 2009 (the “Incorporated Documents”).

 

A II-1

--------------------------------------------------------------------------------


 

We have assumed the genuineness of all signatures, the authenticity of all
documents submitted to us as originals and the conformity with originals of all
documents submitted to us as copies.  We have further assumed without
independent verification that (a) the Company is duly organized, validly
existing and in good standing in the jurisdiction of its organization and has
the corporate power and authority to execute, deliver and perform its
obligations under each of the Purchase Agreement, the Indenture, the Securities
and the Hedge and Warrant Documentation (collectively, the “Operative
Documents”) and (b) each of the Operative Documents has been duly authorized by
all necessary corporate action on the part of the Company and has been duly
executed and delivered by the Company.  To the extent the Company’s obligations
depend on the enforceability of the Purchase Agreement, the Indenture or the
Hedge and Warrant Documentation against the other parties to the Purchase
Agreement, the Indenture or the Hedge and Warrant Documentation, as the case may
be, we have assumed that each of the Purchase Agreement, the Indenture and the
Hedge and Warrant Documentation is enforceable against the other parties
thereto.

 

INTERNAL REVENUE SERVICE CIRCULAR 230 NOTICE:  TO ENSURE COMPLIANCE WITH
TREASURY DEPARTMENT CIRCULAR 230, YOU ARE HEREBY NOTIFIED THAT:  (A) ANY
DISCUSSION OF U. S. FEDERAL INCOME TAX ISSUES IN THIS OPINION IS NOT INTENDED OR
WRITTEN TO BE RELIED UPON, AND CANNOT BE RELIED UPON, BY YOU FOR THE PURPOSE OF
AVOIDING PENALTIES THAT MAY BE IMPOSED ON YOU UNDER THE INTERNAL REVENUE CODE;
(B) SUCH DISCUSSION IS INCLUDED HEREIN IN CONNECTION WITH THE PROMOTION OR
MARKETING (WITHIN THE MEANING OF CIRCULAR 230) OF THE TRANSACTIONS OR MATTERS
ADDRESSED HEREIN; AND (C) YOU SHOULD SEEK ADVICE BASED ON YOUR PARTICULAR
CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR.

 

On the basis of such examination, our reliance upon the assumptions in this
opinion and our consideration of those questions of law we considered relevant,
and subject to the limitations and qualifications in this opinion, we are of the
opinion that:

 

(i)            The Indenture constitutes the legally valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting creditors’ rights generally
(including, without limitation, fraudulent conveyance laws) and by general
principles of equity, including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing and the possible unavailability of
specific performance or injunctive relief, regardless of whether considered in a
proceeding in equity or at law.

 

(ii)           Upon payment for and delivery of the Securities in accordance
with the Purchase Agreement and the authentication of the certificates
representing the Securities by a duly authorized signatory of the Trustee, the
Securities will be legally valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or affecting creditors’ rights generally (including, without
limitation, fraudulent conveyance laws) and by general principles of equity,
including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing and the possible unavailability of specific performance
or injunctive relief, regardless of whether considered in a proceeding in equity
or at law.

 

A II-2

--------------------------------------------------------------------------------


 

(iii)          The Hedge and Warrant Documentation constitutes the legally valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting creditors’
rights generally (including, without limitation, fraudulent conveyance laws) and
by general principles of equity, including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealing and the possible
unavailability of specific performance or injunctive relief, regardless of
whether considered in a proceeding in equity or at law) and except as rights to
indemnity and contribution thereunder may be limited by federal or state
securities laws or principles of public policy.

 

(iv)          The statements in the Preliminary Offering Circular, considered
together with the documents included as Schedule I hereto, and in the Offering
Circular under the captions “Description of Notes” and “Certain United States
Federal Income Tax Considerations”, insofar as they purport to summarize the
provisions of laws and documents referred to therein, are accurate and complete
in all material respects.

 

(v)           No order, consent, permit, registration, qualification or approval
of any New York or Federal governmental authority that we have, in the exercise
of customary diligence, recognized as applicable to the Company or to the
transactions of the type contemplated by the Purchase Agreement is required on
the part of the Company for the execution and delivery of the Purchase
Agreement, the Indenture, the Hedge and Warrant Documentation or for the
issuance and sale of the Securities, except as may be required under applicable
Blue Sky or state securities laws or gaming laws.

 

(vi)          The Company’s execution and delivery of, and performance of its
obligations under, the Indenture, the Purchase Agreement and the Hedge and
Warrant Documentation, do not (a) violate the Company’s Articles of
Incorporation or By-laws, (b) violate, breach or result in a default under, any
existing obligation of or restriction on the Company under any other agreement
(the “Other Agreements”) listed as an exhibit to the Form 10-K or (c) breach or
otherwise violate any existing obligation of or restriction on the Company under
any order, judgment or decree of any New York or federal court or governmental
authority binding on the Company and identified to us in a certificate provided
by the Company, except that we express no opinion as to the effect of the
Company’s performance of its obligations in the Purchase Agreement, the
Indenture and the Hedge and Warrant Documentation on the Company’s compliance
with financial covenants in the Other Agreements.

 

(vii)         The Company’s execution and delivery of, and performance of its
obligations under, the Indenture, the Purchase Agreement and the Hedge and
Warrant Documentation, do not violate any New York or Federal statute, rule or
regulation that we have, in the exercise of customary professional diligence,
recognized as applicable to the Company or any of its subsidiaries or to
transactions of the type contemplated by the Indenture, the Purchase Agreement
or the Hedge and Warrant Documentation, except that we express no opinion
regarding any federal securities laws, Blue Sky or state securities laws, gaming
laws, or the indemnification and contribution sections of the Purchase
Agreement, the Indenture and the Hedge and Warrant Documentation, except as
otherwise expressly stated herein.

 

A II-3

--------------------------------------------------------------------------------


 

(viii)        Assuming the accuracy of the representations of the Company in
Section 1, paragraphs (s), (v) and (x) of the Purchase Agreement, and the
Purchasers in Section 3 of the Purchase Agreement, it is not necessary in
connection with the sale of the Securities under the circumstances contemplated
by the Purchase Agreement or the initial sale of the Securities by the
Purchasers as described in the Preliminary Offering Circular and the Offering
Circular to register the Securities under the Securities Act of 1933, as
amended, or to qualify the Indenture under the Trust Indenture Act, except that
we express no opinion as to the securities laws of any state.

 

(ix)           The Company is not and, after giving effect to the offering and
sale of the Securities and the application of the proceeds thereof as described
in the Preliminary Offering Circular and the Offering Circular, will not be an
investment company required to register under the Investment Company Act of
1940, as amended.

 

(x)            The Incorporated Documents, on the respective dates they were
filed, appeared on their face to comply in all material respects with the
requirements as to form for reports on Form 8-K, Form 10-Q, Form 10-K and proxy
statements, as the case may be, under the Securities Exchange Act of 1934, as
amended, and the related rules and regulations in effect at the respective dates
of their filing, except that we express no opinion concerning the financial
statements and other financial information contained or incorporated by
reference therein or omitted therefrom.

 

We have participated in conferences in connection with the preparation of the
Preliminary Offering Circular, the documents included as Schedule I hereto and
the Offering Circular and reviewed the Preliminary Offering Circular, the
documents included as Schedule I hereto, the Offering Circular and the
Incorporated Documents but we have not independently verified the accuracy,
completeness or fairness of the statements contained or incorporated therein,
and the limitations inherent in the examination made by us and the knowledge
available to us are such that we are unable to assume, and we do not assume, any
responsibility for such accuracy, completeness or fairness (except as otherwise
specifically stated in paragraph (iv) above).  Subject to the foregoing, we
confirm to you that, on the basis of the information we gained in the course of
performing the services referred to above, nothing came to our attention that
caused us to believe that (i) the Preliminary Offering Circular, including the
Incorporated Documents, considered together with the documents included as
Schedule I hereto, considered as a whole at the Applicable Time, or (ii) the
Offering Circular, including the Incorporated Documents, considered as a whole
on May 5, 2009, and as of the date hereof, contained or contain any untrue
statement of a material fact or omitted or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.  However, we express no opinion or belief
as to the financial statements and other financial information contained or
incorporated by reference in the Preliminary Offering Circular, the documents
included as Schedule I hereto, the Offering Circular or the Incorporated
Documents or omitted therefrom.

 

Our opinions in paragraphs (i), (ii) and (iii) above as to the enforceability of
the Indenture, the Securities and the Hedge and Warrant Documentation are
subject to:

 

(i)                                     public policy considerations, statutes
or court decisions that may limit the rights of a party to obtain
indemnification against its own gross negligence, willful misconduct or unlawful
conduct; and

 

(ii)                                  the unenforceability under certain
circumstances of broadly stated or vaguely stated waiver or waivers of rights
granted by law where the waivers are against public policy or prohibited by law.

 

A II-4

--------------------------------------------------------------------------------


 

We express no opinion as to the effect of subsequent issuances of securities of
the Company to the extent that such issuances may result in the Company not
having enough remaining authorized but unissued shares of Stock for the
conversion of the Securities.  We also advise you that, as a result of the
conversion and adjustment provisions of the Securities, the Securities may
become convertible into more shares of Stock than remain authorized but
unissued.

 

For purposes of the opinions expressed in paragraphs (v) and (vi), we have
assumed that the Company will not in the future take any discretionary action
(including a decision not to act) permitted by the Purchase Agreement, the
Indenture or the Hedge and Warrant Documentation that would cause the
performance of the Purchase Agreement, the Indenture or the Hedge and Warrant
Documentation to violate any New York or federal statute, rule or regulation or
constitute a violation or breach of or default under any of the Other Agreements
or any order, judgments or decrees referred to in clauses (b) and (c) of
paragraph (vi) or require an order, consent, permit or approval to be obtained
from a New York or federal governmental authority.

 

We express no opinion concerning federal or state securities laws or regulations
(except with respect to federal securities laws and regulations for the opinions
in paragraphs (viii) and (ix) above) or the gaming laws or regulations of any
jurisdiction.

 

Except with respect to the tax opinion set forth in paragraph (iv) above, the
law covered by this opinion is limited to the present federal law of the United
States and the present law of the State of New York.  We express no opinion as
to the laws of any other jurisdiction and no opinion regarding the statutes,
administrative decisions, rules, regulations or requirements of any county,
municipality, subdivision or local authority of any jurisdiction.  With respect
to the tax opinion, such opinion is based on relevant provisions of the Internal
Revenue Code of 1986, as amended, Treasury Regulations promulgated thereunder
(including proposed and temporary Treasury Regulations), and interpretations of
the foregoing as expressed in court decisions, administrative determinations,
and the legislative history as of the date hereof.  These provisions and
interpretations are subject to change, which may or may not be retroactive in
effect, that might result in modifications of our opinion.

 

This opinion is furnished by us as counsel for the Company and may be relied
upon by you only in connection with the offer and sale of the Securities.  It
may not be used or relied upon by you for any other purpose or by any other
person, nor may copies be delivered to any other person, without in each
instance our prior written consent.  This opinion is expressly limited to the
matters set forth above and we render no opinion, whether by implication or
otherwise, as to any other matters.  We assume no obligation to update or
supplement this opinion to reflect any facts or circumstances that arise after
the date of this opinion and come to our attention or any future changes in
laws.

 

 

Respectfully submitted,

 

 

 

 

 

O’MELVENY & MYERS LLP

 

A II-5

--------------------------------------------------------------------------------


 

Annex III

 

Form of Opinion of David D. Johnson

 

May 11, 2009

 

Goldman, Sachs & Co.
    As Representative of the several Purchasers
    named in Schedule I to the Purchase Agreement
c/o Goldman, Sachs & Co.
85 Broad Street
New York, New York 10004

 

Ladies and Gentlemen:

 

This opinion is being provided to you pursuant to Section 7(c) of that certain
purchase agreement (the “Purchase Agreement”), dated May 5, 2009, by and between
International Game Technology, a Nevada corporation (the “Company”), and the
several purchasers named in Schedule I thereto, in connection with the offer and
sale of an aggregate of $725,000,000 principal amount of 3.25% Convertible Notes
of the Company and, at the election of the purchasers, up to an aggregate of
$125,000,000 additional principal amount of such Notes.  Except as otherwise
indicated, capitalized terms used in this opinion without definition will have
the meanings given to such terms in the Purchase Agreement.

 

I am the General Counsel of the Company and IGT, a Nevada corporation (“IGT”),
and have made such investigations of fact and law, reviewed such corporate
records of the Company and IGT and originals or copies identified to my
satisfaction as true copies of such documents (including each of the Purchase
Agreement, the Securities, the Indenture and the Hedge and Warrant Documentation
(collectively, the “Operative Documents”)), obtained such certificates of
officers of the Company and public officials, and done such other things as I
have deemed necessary for the purpose of this opinion.

 

I have assumed the genuineness of all signatures (other than those of officers
of the Company), the authenticity of all documents submitted to me as originals
and the conformity with originals of all documents submitted to me as copies. To
the extent the Company’s obligations depend on the enforceability of the
Purchase Agreement, the Indenture or the Hedge and Warrant Documentation against
the other parties to the Purchase Agreement, the Indenture or the Hedge and
Warrant Documentation, I have assumed that each of the Purchase Agreement, the
Indenture and the Hedge and Warrant Documentation is enforceable against the
other parties thereto.

 

On the basis of such examination, my reliance upon the assumptions in this
opinion and my consideration of those questions of law I considered relevant,
and subject to the limitations and qualifications in this opinion, I am of the
opinion that:

 

(i)            each of the Company and IGT has been duly incorporated and is
validly existing in good standing under the laws of the State of Nevada and has
the corporate power and authority to own its properties and assets and to
conduct its business as described in the Disclosure Package and the Offering
Circular;

 

A III-1

--------------------------------------------------------------------------------


 

(ii)           each of the Company and IGT is qualified as a foreign corporation
to do business in each jurisdiction in which it owns or leases substantial
properties or in which the conduct of its business requires such qualification
and is in good standing in each such jurisdiction, except to the extent the
failure to so qualify or be in good standing would not, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect;

 

(iii)          the execution and delivery of each of the Operative Documents
have been duly authorized by all necessary corporate action on the part of the
Company and each of the Operative Documents has been duly executed and delivered
by the Company;

 

(iv)          the authorized capital stock of the Company consists of
1,280,000,000 shares of common stock;

 

(v)           the outstanding shares of capital stock of the Company and IGT
have been duly authorized by all necessary corporate action on the part of the
Company or IGT, as the case may be, and are validly issued, fully paid and
non-assessable;

 

(vi)          the shares of common stock issuable upon conversion of the
Securities (the “Shares”) have been duly authorized and reserved for issuance by
all necessary corporate action on the part of the Company and, upon conversion
of the Securities and delivery of the Shares in accordance with the Indenture,
the Shares will be validly issued, fully paid and non-assessable and shall not
be subject to any preemptive rights under the Company’s Articles of
Incorporation, By-laws or the Nevada General Corporation Law.

 

(vii)         all outstanding shares of capital stock of IGT are owned of record
by the Company free and clear of any perfected security interest and, to the
knowledge of such counsel, after due inquiry, any other security interests,
claims, liens or encumbrances;

 

(viii)        the Company’s execution and delivery of, and performance of its
obligations under, the Operative Documents, do not (a) violate the Company’s
Articles of Incorporation or By-laws, (b) violate, breach or result in a default
under any material indenture, contract, lease mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition or
instrument to which the Company or IGT is a party or bound or to which any of
their respective properties is subject or (c) breach or otherwise violate any
existing obligation of or restriction on the Company or IGT under any order,
judgment or decree or any Nevada court or governmental authority or any existing
applicable Nevada statute, rule or regulation to which the Company or IGT or any
of their respective properties may be subject;

 

(ix)           to my knowledge there is no pending or threatened action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries or its or their
property that is not described in the Disclosure Package, except in each case
for such proceedings that are not, individually or in the aggregate, reasonably
likely to have a Material Adverse Effect;

 

(x)            to my knowledge, after inquiry of the Company’s outside
regulatory counsel in the States of Mississippi, Nevada, and New Jersey, and
other than those arising under state securities laws as to which no opinion is
expressed, no authorization, approval, consent or order of any Mississippi,
Nevada or New Jersey governmental authority or agency is required in connection
with the offering, issuance or sale of the Securities to the Purchasers or

 

A III-2

--------------------------------------------------------------------------------


 

the other transactions contemplated by the Purchase Agreement, the Indenture and
the Hedge and Warrant Documentation (including without limitation, the approval
of Nevada gaming authorities with respect to a subsidiary guarantee of the
Securities by IGT), except such as are disclosed on Appendix A hereto or have
been obtained and are in full force and effect at the date hereof, and, to my
knowledge after such inquiry, no such governmental authority or agency is
investigating the Company or any related party, other than any such
investigation that could not reasonably be expected to have a Material Adverse
Effect;

 

(xi)           the statements in the Disclosure Package and the Offering
Circular under the caption “Description of IGT Common Stock”, insofar as they
purport to summarize the provisions of the Articles of Incorporation and By-laws
of the Company and certain provisions of the Nevada General Corporation Law, are
accurate in all material respects; and

 

(xii)          the Company has all necessary authorizations, approvals, consents
and permits from any governmental authority or agency required to conduct its
business as described in the Disclosure Package and the Offering Circular,
except to the extent the failure to have any such authorization, approval or
consent or permit would not reasonably be expected to have a Material Adverse
Effect.

 

I am a member of the bar of the State of Nevada and do not express any opinion
as to laws other than those of the United States and the State of Nevada.  My
opinions in paragraph (x) with respect to matters under the laws of the States
of Mississippi and New Jersey are based solely upon inquiries which have been
made of the Company’s outside regulatory counsel in such States.  I express no
opinion as to the laws of any other jurisdiction and, unless otherwise
specified, no opinion regarding the statutes, administrative decisions, rules,
regulations or requirements of any county, municipality, subdivision or local
authority of any jurisdiction.

 

This opinion is furnished by me as general counsel for the Company and may be
relied upon by you only in connection with the offer and sale of the
Securities.  It may not be used or relied upon by you for any other purpose or
by any other person, nor may copies be delivered to any other person, without in
each instance our prior written consent.  This opinion is expressly limited to
the matters set forth above and I render no opinion, whether by implication or
otherwise, as to any other matters.  I assume no obligation to update or
supplement this opinion to reflect any facts or circumstances that arise after
the date of this opinion and come to my attention or any future changes in laws.

 

 

 

Very truly yours,

 

 

 

 

 

David D. Johnson

 

Executive Vice President, General Counsel and Secretary

 

A III-3

--------------------------------------------------------------------------------


 

APPENDIX A

 

1.             In your performance of certain obligations under the terms of the
Hedge and Warrant Documentation, you may from time to time acquire five percent
(5%) or more of a class of voting securities of the Company, in which event you
will be required pursuant to the laws, rules or regulations of certain Gaming
Authorities (as defined in the Purchase Agreement) to submit notices, reports or
other disclosure documentation concerning such acquisition and, depending on the
amount of such acquisition, you may be required to apply to certain Gaming
Authorities for a license, qualification, finding of suitability or other form
of approval as a shareholder.

 

2.             Without limiting the foregoing:

 

a.           In your performance of certain obligations under the terms of the
Hedge and Warrant Documentation, you may from time to time acquire more than
five percent (5%) of a class of voting securities of the Company, in which event
you will be required within ten days to submit to the Nevada Gaming Commission
pursuant to Nevada Revised Statutes (“NRS”) 463.643 a copy of any required or
voluntarily filed report (and amendments thereto) pursuant to section 13(d) or
16(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
of such acquisition as made to the United States Securities and Exchange
Commission (the “SEC”); and

 

b.           In your performance of certain obligations under the terms of the
Hedge and Warrant Documentation, you may from time to time acquire more than ten
percent (10%) of a class of voting securities of the Company, in which event you
will be required (x) within ten days to report to the Nevada Gaming Commission
pursuant to NRS 463.643 such acquisition and submit a copy of any required or
voluntarily filed report (and amendments thereto) pursuant to section 13(d) or
16(a) of the Exchange Act of such acquisition as made to the SEC; and (y) apply
to the Nevada Gaming Commission for a finding of suitability as a shareholder of
the Company within 30 days after receipt of written application notice from the
Nevada State Gaming Control Board.

 

A III-4

--------------------------------------------------------------------------------


 

Annex IV

 

Form of Comfort Letter

 

Pursuant to Section 7(d) of the Purchase Agreement, the accountants shall
furnish letters to the Representative to the effect that:

 

(i)        They are an independent registered public accounting firm with
respect to the Company and its subsidiaries within the meaning of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the applicable
published rules and regulations thereunder adopted by the Securities and
Exchange Commission and the Public Company Accounting Oversight Board (United
States);

 

(ii)       In our opinion, the consolidated financial statements and financial
statement schedules audited by us and included in the Disclosure Package and the
Offering Circular comply as to form in all material respects with the applicable
requirements of the Exchange Act and the related published rules and
regulations;

 

(iii)      The unaudited selected financial information with respect to the
consolidated results of operations and financial position of the Company for the
five most recent fiscal years included in the Disclosure Package and the
Offering Circular agrees with the corresponding amounts (after restatements
where applicable) in the audited consolidated financial statements for such five
fiscal years;

 

(iv)      On the basis of limited procedures not constituting an audit in
accordance with generally accepted auditing standards, consisting of a reading
of the unaudited financial statements and other information referred to below, a
reading of the latest available interim financial statements of the Company and
its subsidiaries, inspection of the minute books of the Company and its
subsidiaries since the date of the latest audited financial statements included
in the Disclosure Package and the Offering Circular, inquiries of officials of
the Company and its subsidiaries responsible for financial and accounting
matters and such other inquiries and procedures as may be specified in such
letter, nothing came to their attention that caused them to believe that:

 

(A)    any unaudited pro forma consolidated condensed financial statements
included in the Disclosure Package and the Offering Circular do not comply as to
form in all material respects with the applicable accounting requirements or the
pro forma adjustments have not been properly applied to the historical amounts
in the compilation of those statements;

 

(B)     as of a specified date not more than three days prior to the date of
such letter, there have been any changes in the consolidated capital stock
(other than issuances of capital stock upon exercise of options and stock
appreciation rights, upon earn-outs of performance shares and upon conversions
of convertible securities, in each case which were outstanding on the date of
the latest financial statements included in the Disclosure Package and the
Offering Circular), or any increase in the consolidated long-term debt of the
Company and its subsidiaries, or any decreases in consolidated net current
assets or stockholders’ equity or other items specified by the Representative,
or any increases in any items specified by the Representative, in each case as
compared with amounts shown in the latest balance sheet included in the
Disclosure Package and the Offering Circular except in each case for changes,
increases or decreases which the Disclosure Package and the Offering Circular
discloses have occurred or may occur or which are described in such letter; and

 

A IV-1

--------------------------------------------------------------------------------


 

(C)     for the period from the date of the latest financial statements included
in the Disclosure Package and the Offering Circular to the specified date
referred to in clause (B) there were any decreases in consolidated net revenues
or operating profit or the total or per share amounts of consolidated net income
or other items specified by the Representative, or any increases in any items
specified by the Representative, in each case as compared with the comparable
period of the preceding year and with any other period of corresponding length
specified by the Representative, except in each case for decreases or increases
which the Disclosure Package and the Offering Circular discloses have occurred
or may occur or which are described in such letter; and

 

(v)       In addition to the examination referred to in their report(s) included
in the Disclosure Package and the Offering Circular and the limited procedures,
inspection of minute books, inquiries and other procedures referred to in
paragraphs (iii) and (iv) above, they have carried out certain specified
procedures, not constituting an audit in accordance with generally accepted
auditing standards, with respect to certain amounts, percentages and financial
information specified by the Representative, which are derived from the general
accounting records of the Company and its subsidiaries, which appear in the
Disclosure Package and the Offering Circular, and have compared certain of such
amounts, percentages and financial information with the accounting records of
the Company and its subsidiaries and have found them to be in agreement

 

A IV-2

--------------------------------------------------------------------------------